DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 5-20 are pending in the current application.
Claims 13-17 are withdrawn from consideration in the current application.
Claims 1, 5, 10-13, and 20 are amended in the current application.
Claim 4 is canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed August 19, 2021 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC 112(a) and 35 USC 112(b) set forth in the previous office action.
The rejections under 35 USC 112(a) and 35 USC 112(b) set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant argues that In et al. (WO 2014/192881 A1) fails to teach about 10-20 parts by weight of a methacrylate and about 46-66 parts by weight of a fiber that comprises at least one of a natural, carbon, boron, metal, or ceramic fiber.
This is not persuasive for the following reasons.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In is not relied upon alone to satisfy all the features of the presently claimed invention.  In is combined with Takeuchi, Arnold, and Ishikawa.  In teaches the sealing agent (frame sealant) also comprises another curable resin other than the emulsion dispersion that is preferably a (meth)acrylic-based curable resin (In, [0050]) and also comprises preferably 10-60 parts by weight of a filler (In, [0063]-[0064]); where Takeuchi and Arnold are applied in the grounds of rejection to supplement/modify these teachings of In to establish a prima facie case of obviousness over the claimed invention.
Applicant argues that Takeuchi does not mention the content (parts by weight) of the methacrylate is less than the content (parts by weight) of a fiber.
This is not persuasive for the following reasons.  Note that while Takeuchi does not disclose all the features of the presently claimed invention, Takeuchi is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Takeuchi teaches that it is well known and well within the abilities of those skilled in the art 
Furthermore, although Takeuchi suggests that a preferred content range of fillers is from 1 to 40 parts by weight, Takeuchi is not relied upon for the filler content range; In supplies the filler content range teaching (In, [0063]-[0064]).  Also, Takeuchi explicitly states that the fillers are desirably contained preferably in the amount of 1 to 40 parts by weight (Takeuchi, [0133]), where it is established in MPEP 2123, II that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123, I.  In view of the foregoing, Takeuchi supplies a broader disclosure that it is well known and well within the abilities of those skilled in the art to utilize fiber-type fillers in sealant compositions.
Applicant argues that Takeuchi does not disclose any of the fibers recited in newly amended claim 1.
This is not persuasive for the following reasons.  Note that while Takeuchi does not disclose all the features of the presently claimed invention, Takeuchi is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Takeuchi teaches that it is well known and well within the abilities of those skilled in the art to utilize a fiber-type filler (such as glass fibers) in a sealant composition to improve dimensional stability, obtain good stability, and obtain good light-curability (Takeuchi, [0130]-[0133]), where Arnold is then further applied.  Arnold teaches that it is well known and well within the abilities of those skilled in the art to utilize glass fibers and cotton linters (natural cotton fibers) to control viscosity and improve impact resistance (Arnold, [0038]).  Therefore, it would have been obvious to one of ordinary skill in the art to have also utilized cotton linters (cotton fibers) as a fiber-type filler in modified In’s sealant composition to control viscosity and improve impact resistance (Arnold, [0038]).
Applicant argues that Arnold does not disclose any of the fibers recited in newly amended claim 1.
This is not persuasive for the following reasons.  Arnold teaches a photo-curable (meth)acrylate-based adhesive composition for effectively bonding two substrates together to form a structure that can prevent contamination and increase moisture resistance (Arnold, [0016]-[0018], [0033]-[0039]), where the composition can comprise filler materials such as glass fibers and cotton linters (natural cotton fibers) to control viscosity and improve impact resistance (Arnold, [0038]).  Since modified In and Arnold both disclose similar photo-curable 

Claim Interpretations
Claims 1-3 and 7-9 recite the relative term “about” (see MPEP 2173.05(b)).  The specification as originally filed remains silent regarding an explicit definition for this term.  For the purposes of examination ranges and values preceded by this term are interpreted as including an acceptable range of deviation/error associated with measurement as would be determined by one of ordinary skill in the art.
Claims 1, 2, 6-10, and 20 recite the relative term “long-chain acrylate.”  The specification as originally filed at [0038] defines “long-chain acrylate” as an acrylate with a total number of carbon atoms of more than 12.  For the purposes of examination the term “long-chain acrylate” is considered satisfied by any acrylate compound having a total number of carbon atoms more than 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over In et al. (WO 2014/192881 A1, herein English machine translation utilize for all citations), in view of Takeuchi et al. (US 2007/0096056 A1), and in view of Arnold et al. (US 2006/0100352 A1).
Regarding Claims 1, 2, and 5, In teaches a liquid crystal display frame sealant (In, [0001], [0006]-[0007], [0081]-[0082], [0101]).  In teaches the sealant composition comprises 2-30 parts by weight of an emulsion dispersion of (meth)acrylic-based polymer particles formed from (meth)acrylic monomers having 1-18 carbon atoms such as stearyl (meth)acrylate (i.e. long-chain acrylate emulsion) (In, [0007]-[0030], [0034]-[0049]); 0.01-10 parts by weight of a photoinitiator (In, [0051]-[0059]); another curable resin other than the emulsion dispersion that is preferably a (meth)acrylic-based curable resin (In, [0050]); and preferably 10-60 parts by weight of a filler (In, [0063]-[0064]) all relative to 100 parts by weight of the sealant composition.  In’s long-chain acrylate emulsion content of 2-30 parts by weight completely and closely encompasses the claimed range of 20-30 parts by weight (22-28 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  In’s photoinitiator content of 0.01-10 parts by weight completely and closely encompasses the claimed range of 4-8 parts by weight (5-7 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  In’s filler content of 10-60 parts by weight substantially overlaps with the claimed range of 46-66 parts by weight (and completely encompasses 48-60 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
In remains silent regarding a content range of the curable resin other than the emulsion dispersion that is preferably a (meth)acrylic-based curable resin (In, [0050]); and also remains silent regarding a filler that is a fiber.
Takeuchi, however, teaches a sealant composition for sealing a liquid crystal cell frame (Takeuchi, [0001], [0014]-[0026], [0066], [0141]-[0144]).  Takeuchi teaches the sealant composition comprises a (meth)acrylate-based emulsion in an amount of 2-40 parts by weight relative to 100 parts of sealant composition, where monomers include long-chain-type acrylates such as hexadecyl acrylate (Takeuchi, [0112]-[0119], [0129]); a photo radical initiator (photoinitiator) in an amount of 0.01-5 parts by weight relative to 100 parts of sealant composition (Takeuchi, [0093]-[0096]); a methacrylate monomer/oligomer in an amount of 10-50 parts by weight relative to 100 parts of sealant composition to obtain good display characteristics, obtain good compatibility, and prevent liquid crystal contamination  (Takeuchi, [0076]-[0087]); and a filler such as glass fibers to improve dimensional stability, obtain good stability, and obtain good light-curability (Takeuchi, [0130]-[0133]).
Since In and Takeuchi both disclose similar sealant compositions for liquid crystal frames, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included In’s (meth)acrylic-based curable resin (other than the emulsion dispersion) in an amount of 10-50 parts by weight as disclosed by Takeuchi to yield a sealant composition that achieves good display characteristics, exhibits good compatibility, and prevents liquid crystal contamination as taught by Takeuchi (Takeuchi, [0076]-[0087]).  Modified In’s (meth)acrylic-based curable resin content range completely and closely encompasses the claimed range of 10-20 parts by weight (12-18 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Furthermore, it would have also been obvious to one of ordinary skill in the art before the effective 
Modified In teaches the filler can include materials that improve adhesiveness, improve stress dispersion effect, improve linear expansion coefficient, and the like; where such fillers include organic and inorganic materials that can include particles and fibers (such as glass fibers) (In, [0063]-[0064], Takeuchi, [0130]-[0133], MPEP 2143).  Modified In remains silent regarding the fillers/fibers being natural fibers, and also remains silent regarding natural fibers that are cotton fibers or hemp fibers (as required by claim 5).
Arnold, however, teaches a photo-curable (meth)acrylate-based adhesive composition for effectively bonding two substrates together to form a structure that can prevent contamination and increase moisture resistance (Arnold, [0016]-[0018], [0033]-[0039]).  Arnold further teaches the composition can comprise filler materials such as 
Since modified In and Arnold both disclose similar photo-curable (meth)acrylate-based compositions that comprise fillers such as glass fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also utilized Arnold’s cotton linters (natural cotton fibers) as a filler in modified In’s sealant composition to control viscosity and improve impact resistance as taught by Arnold (Arnold, [0038]).
Regarding Claim 3, modified In further teaches the long-chain acrylate emulsion content of 2-30 parts by weight completely and closely encompasses the claimed value of 25 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I, (In, [0007]-[0030], [0034]-[0049]).  Modified In’s photoinitiator content of 0.01-10 parts by weight completely and closely encompasses the claimed value of 6 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I, In, [0051]-[0059]).  Modified In’s (meth)acrylic-based curable resin content range completely and closely encompasses the claimed value of 15 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I, Takeuchi, [0076]-[0087]).  Modified In’s glass fiber filler content of 10-60 parts by weight completely and closely encompasses the claimed value of 54 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I, In, [0063]-[0064]).
Regarding Claim 6, modified In further teaches the emulsion dispersion of (meth)acrylic-based polymer particles (i.e. long-chain acrylate emulsion) is a mixture formed by a long-chain acrylate having 1-18 carbon atoms that includes stearyl (meth)acrylate, an emulsifier surfactant, and ion-exchanged water (deionized water) (In, [0007]-[0030], [0034]-[0049], [0087]-[0097], see MPEP 2143).
Regarding Claims 7, 8, and 9, modified In further teaches the emulsion dispersion of (meth)acrylic-based polymer particles (i.e. long-chain acrylate emulsion) is a mixture formed with 5-50 parts by weight of a long-chain acrylate having 1-18 carbon atoms that includes stearyl (meth)acrylate (In, [0030]); 0.5-10 parts by weight of an emulsifier surfactant (In, [0026]); and a solvent that includes ion-exchanged water (deionized water) relative to 100 total parts of emulsion dispersion (In, [0008]-[0010], [0087]-[0097]).  In teaches the water is added to a pre-emulsion mixture, the pre-emulsion mixture is then drop-wise added into a flask of water with a stirrer, mixed to create the emulsion, and then treated under heat and pressure to adjust the concentration of non-volatile components by removing water as needed (In, [0087]-[0095], see MPEP 2143).  It would have been obvious to one of ordinary skill in the art to form an emulsion composition with long-chain acrylate content within the instantly claimed range from the range disclosed in the prior art reference to improve adhesive strength, maintain a suitable viscosity for coat-ability (In, [0030]), and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  Also, it would have been In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  Moreover, it would have been obvious to one of ordinary skill in the art to form an emulsion composition with water content within the instantly claimed range from the range disclosed in the prior art reference to yield sufficient dispersion, exhibit excellent adhesiveness, achieve low moisture permeability (In, [0008]-[0010]), and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  In view of the foregoing, one of ordinary skill in the art would have known and adjusted the content ratios of the emulsion components to values that render obvious the claimed ranges to yield predictable results with a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, I and II). 
Regarding Claims 10 and 20, modified In further teaches the emulsion dispersion of (meth)acrylic-based polymer particles includes (meth)acrylic monomers having 1-18 carbon atoms, where such monomers include as stearyl (meth)acrylate (octadecyl acylate) (In, [0007]-[0030], [0034]-[0049], see MPE 2143, Takeuchi, [0118]).
Regarding Claim 12, modified In further teaches the photoinitiator comprises acetophenone-type initiators that include Irgacure 184 (a hydroxyalkyl phenone), Irgacure 2959 (a hydroxyalkyl phenone), and Irgacure369 (an amino alkyl phenone) (In, [0052]-[0053]).
Regarding Claim 18, modified In further teaches a liquid crystal display transparent substrate (mother substrate) having the frame sealant formed thereon (In, [0001], [0006]-[0007], [0081]-[0082], [0101]).
Regarding Claim 19, modified In further teaches a liquid crystal display device comprising a display element sealed on the transparent substrate (mother substrate) by the frame sealant (In, [0001], [0006]-[0007], [0081]-[0082], [0101]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over In et al. (WO 2014/192881 A1, herein English machine translation utilize for all citations), in view of Takeuchi et al. (US 2007/0096056 A1), and in view of Arnold et al. (US 2006/0100352 A1) as applied to claims 1 and 6 above, and in further view of Ishikawa et al. (US 6190767 B1).
Regarding Claim 11, modified In teaches the frame sealant composition as discussed above for claims 1 and 6.  Modified In teaches the emulsion dispersion of (meth)acrylic-based polymer particles (i.e. long-chain acrylate emulsion) is a mixture comprising an emulsifier surfactant (In, [0007]-[0030], [0087]-[0097]).
Modified In remains silent regarding an emulsifier surfactant comprising a fatty alcohol polyoxyethylene ether.
Ishikawa, however, teaches an aqueous emulsion composition comprising long-chain (meth)acrylates and a non-ionic emulsion surfactant that includes fatty alcohol 
Since modified In and Ishikawa both disclose similar aqueous emulsion compositions comprising long-chain (meth)acrylates and emulsifier surfactants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Ishikawa’s fatty alcohol polyoxyethylene ethers as modified In’s emulsifier surfactant to yield an emulsion composition that attains sufficient emulsify-ability; is capable of dispersing polymer particles; and exhibits excellent tackiness, weather resistance, and water resistance as taught by Ishikawa (Ishikawa, Col 8 Lines 21-62, Col 11 Lines 57-67, Col 12 Lines 25-41, MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Eli D. Strah/Primary Examiner, Art Unit 1782